

116 HR 7223 IH: Railway Upgrades for Rural American Lines Act
U.S. House of Representatives
2020-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7223IN THE HOUSE OF REPRESENTATIVESJune 15, 2020Mr. Pence (for himself and Ms. Brownley of California) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 23, United States Code, to modify certain requirements of the railway-highway crossings program, and for other purposes.1.Short titleThis Act may be cited as the Railway Upgrades for Rural American Lines Act or the RURAL Act.2.Railway-highway crossings programSection 130 of title 23, United States Code, is amended—(1)in subsection (e)(1)(A) by striking and the installation of protective devices and inserting , the installation of protective devices, and the replacement of functionally obsolete warning devices;(2)in subsection (f)(3) by striking 90 percent and inserting 100 percent; and(3)in subsection (i)(3)(B) by striking $7,500 and inserting $100,000.